ITEMID: 001-104257
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: CASE OF CONOVALI v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Josep Casadevall;Luis López Guerra;Mihai Poalelungi;Nona Tsotsoria
TEXT: The applicant, Ms Valentina Conovali, is a Moldovan national who was born in 1945 and lives in Chişinău. She is represented before the Court by Ms E. Botnari, a lawyer practising in Chişinău. The Moldovan Government (“the Government”) were represented by their Agent, Mr V. Grosu.
On 2 November 2004 the Centru District Court ordered the Chişinău local council to provide the applicant with accommodation. This judgment became final on 18 November 2004.
On 11 October 2005 the final judgment in favour of the applicant was fully enforced.
